IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE

                            JULY 1998 SESSION
                                                        FILED
                                                          August 5, 1998
STATE OF TENNESSEE,                 )
                                    )   C.C.A. NO. 01C01-9710-CR-00446
                                                       Cecil W. Crowson
      Appellee,                     )
                                                      Appellate Court Clerk
                                    )   SUMNER COUNTY
VS.                                 )   (No. 9862 Below)
                                    )
STEVE WAYDE BONNER,                 )   The Hon. Jane Wheatcraft
                                    )
      Appellant.                    )   (Revocation of Probation)




FOR THE APPELLANT:                  FOR THE APPELLEE:
DANA L. SCOTT                       JOHN KNOX WALKUP
Assistant Public Defender           Attorney General and Reporter
18th Judicial District
117 East Main Street                GEORGIA BLYTHE FELNER
Gallatin, TN 37066                  Assistant Attorney General
                                    Cordell Hull Building, Second Floor
                                    425 Fifth Avenue North
                                    Nashville, TN 37243-0493

                                    LAWRENCE RAY WHITLEY
                                    District Attorney General

                                    THOMAS B. DEAN
                                    Assistant District Attorney General
                                    18th Judicial District
                                    113 West Main Street
                                    Gallatin, TN 37066




OPINION FILED _______________________



AFFIRMED PURSUANT TO RULE 20


PAUL G. SUMMERS, JUDGE
                                         O P I N IO N

               The appellant, Steve Wayde Bonner, appeals as of right from the trial cour t’s

revocation of his probation sentence. He contends that the trial court failed to exercise a

conscientious and intelligent judgment in finding by a preponderance of the evidence that

he violated the terms and conditions of probation. The appellant also contends that the trial

court failed to give him cred it for time served. Based on our review of the briefs and of the

entire record in this cause, we conclude that this is an appropriate case for affirmance under

Rule 20, Tennessee Court of Criminal Appeals Rules.



               On April 15, 1997, the appellant pled guilty to driving under the influence and

was sentenced to 11 months and 29 days, all of which was suspended after service of 60

days in jail with work release. The appellant’s driver’s license was suspended for a period

of two years, and he was also ordered to pay restitution and court costs. On May 20, 1997,

a probation violation warrant w as filed, alleging failure to pay costs a nd restitution as

ordered by the trial court and driving while on wo rk release without a va lid license. After a

hearing, the trial court revoked the appellant’s probation and imposed his original sentence.

The trial court further ordered that the appellant be given credit for jail time from May 24,

1996, to May 25, 1996, and from April 15, 1997, to June 13, 1997.



               At the revocation hearing, the appellant’s probatio n officer testified that the

violation warrant was signed on May 20, 1997, alleging that the appellant violated a

condition of probation by failing to pay costs and restitution as ordered by the Court and by

losing work release privileges for driving on work release w ithout a valid license. A deputy

sheriff testified that he watched as the app ellant lef t the jail one morning. The deputy sheriff

saw the appella nt walk to the pa rking lot , get in a truck, and drive to the edge of the parking

lot. When two of the wheels were on the street, the deputy sheriff stopped the appellant

and told him to get out of the truck. The jail administrator testified that the appellant was

removed from work release because he had driven without a valid license while on w ork

release. The appellant presented the testimony of two witnesses who received telephone

calls from the ap pellant on the sam e day the deputy sheriff sa w him driving the truc k. Both

witnesses testifie d that the appellant had called regarding a ride to work. Based on the


                                               -1-
proof, the trial court revoked the appellant’s probation.



               The re vocatio n of pro bation is committed to the sound discretion of the trial

court. State v. Mitch ell, 810 S .W .2d 73 3, 735 (Tenn . Crim . App. 1 991). If the trial court

finds by a preponderance of the evidence that a probation violation has occurred, it has the

right to revoke probation and cause the probationer to commence the execution of judgment

as originally entered. T.C.A. § 40-35 -310, -311(d). This Court will not find that a trial court

has abused its discretion unless the record contains no substantial evidence to support the

trial court's conclusion that the probation should be revoked. State v. Harkins, 811 S.W.2d
79, 82 (Tenn. Crim. App. 1981). The evidence at the revocation hearing need only show

that the trial court exercised a cons cientio us and intelligen t judgm ent in making the decision

to revoke probation . State v. Leach, 914 S.W .2d 104, 106 (T enn. Crim. A pp. 1995).



               Based on the record bef ore us, the trial court was jus tified in revoking the

appe llant’s probation, and the proof that the appellant violated the conditions of his release

was sufficient to allow th e trial cou rt to m ake a c onsc ientiou s and in telligent decisio n.

Finall y, it appears from a review of the trial court’s order, that the appellant was given credit

for jail time served. Accordingly, based upon a reading of the entire record, the briefs of the

parties, and the applica ble law, this Court f inds th at the ju dgm ent of th e trial cou rt shou ld

be affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules.



               IT IS, THEREFORE, ORDERED that the judgment of the trial court is affirmed

pursuant to Ru le 20.


                                      ________________________________
                                      PAUL G. SUMMERS, JUDGE

CONCUR:

________________________________
DAVID G. HAYES, JUDGE

________________________________
JERRY L. SMITH, JUDGE




                                                -2-